       6:19-cv-00651-TMC          Date Filed 06/12/19     Entry Number 20        Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION


 Dwight H. Smith and The Smith Insurance                       C/A#: 6:19-cv-651-TMC
 Agency, Inc.,

                           Plaintiffs,
                                                          STIPULATION OF DISMISSAL
         vs.                                                   WITH PREJUDICE

 Navigators Insurance Company,

                           Defendant.


         WHEREAS, the parties below in the above-referenced action have reached a satisfactory
 resolution of the issues contained therein and wish to end the same pursuant to Rule 41 of the
 Federal Rules of Civil Procedure; and

         WHEREAS, all parties hereto agree to bear their own costs and expenses associated with
 this action.

        The parties hereto, by and through their undersigned counsel agree to dismiss the action
 with prejudice.

WE SO CONSENT:                                          WE SO CONSENT:


s/Michael A. Melonakos                                  s/A. Johnston Cox
Michael A. Melonakos (11400)                            A. Johnston Cox (6534)
The Melonakos Law Firm, LLC                             Gallivan, White & Boyd, P.A.
416 E. North St.                                        PO Box 7368
Greenville, SC 29601                                    Columbia, SC 29202-7368
mike@scinjuryattorney.com                               jcox@gwblawfirm.com
(864) 485-5555 Ofc                                      (803) 779-1833 Ofc

Attorney for Plaintiffs                                 Attorney for Defendant


 Defendant's Counsel below has obtained the express written permission from the above attorney
 to insert his electronic signature on this document. s/A. Johnston Cox (6534)
